DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities: "The guide-wire of claim 1" should be amended to "The pressure sensing guide-wire of claim 1" for consistency with the remaining pending claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 10 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4 and claims dependent thereon, the limitation "wherein the sensor control module comprises a radio-frequency integrated circuit (RFIC)" is indefinite. It is unclear what additional structure, if any, is necessarily required by limiting the sensor control module to an "RFIC." Does the limitation merely limit the previously-recited sensor control module to an integrated circuit, or is additional structure required by this limitation? If the latter, it is not readily apparent what structure is necessarily required by the above-noted limitation. 
Regarding claim 10 and claims dependent thereon, the limitation "and related to a given usage of the pressure sensing guide-wire" is indefinite. It is unclear in what manner the limitation affects/limits the structure of the memory device, or guide-wire, if at all, and further unclear to what a "given usage" refers. This phrase does not appear in the specification as filed, such that it is unclear if a "given usage" refers to a single period of use (e.g., during an emergency operation), the manner in which the guide-wire is used, etc. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0255144 A1 (cited by Applicant, Tulkki '144) in view of US 2007/0083111 A1 (cited by Applicant, Hossack '111), as evidenced by "Basic Components of an RFID System" (cited by Applicant, IDTechEx); or alternatively, over Tulkki '144 in view of Hossack '111, as evidenced by IDTechEx, and US 2013/0324863 A1 (Yu).
Regarding claims 1 and 12, Tulkki '144 teaches and/or suggests a pressure sensing guide-wire, comprising:
a core wire (¶ [0037] central metal wire 74);
a pressure sensing component configured to obtain pressure data (transducer circuit 36 and/or sensor element 122, 132, 142, etc. of sensor assembly; ¶ [0042]);
a sensor control module in communication with the pressure sensing component and configured to generate a sensor output based on the pressure data (power circuit 32 and controller circuit 33 and/or power and control circuit 123, 133, 143, etc. of sensor assembly; ¶ [0039]);
a memory device in communication with the sensor control module (memory 95 of sensor assembly; ¶ [0039]);
a substrate coupled to a distal portion of the guide-wire that is configured to be positioned within a blood vessel of a patient, wherein the pressure sensing component, the sensor control module, and the memory device are mounted to the substrate (¶ [0031] the sensor assembly is mounted at a distal portion of a guide wire and is to be positioned inside a living body, see, e.g., Figs. 12-14, wherein the "substrate" is/includes the surface on which the electronic components or circuits of the sensor assembly are disposed),
an antenna (dipole antenna 56) coupled to the distal portion of the guide-wire (¶ [0012]; ¶ [0032]; etc.) and configured to receive the sensor output from the sensor control module, and transmit the sensor output from the distal portion of the core wire to a processing system (¶ [0036]), 
wherein the substrate and the antenna are disposed on the guide-wire such that the substrate and the antenna are configured to be positioned within the blood vessel when the distal portion of the guide-wire is positioned within the blood vessel (¶ [0012]; ¶ [0032]; etc.). 
Tulkki '144 does not expressly teach the pressure-sensing guide-wire comprises a flexible elongate member having an outer diameter of 0.018" or less and comprising a proximal portion and a distal portion configured to be positioned within a blood vessel of a patient, and a lumen, wherein the core wire is disposed within the lumen. However, Tulkki '144 describes conventional guidewire devices as comprising an elongate flexible element with an outer diameter of 0.018" or less (¶ [0003]) having a proximal portion and a distal portion configured to positioned within a blood vessel of a patient (Fig. 1, structure including hollow tube 2, first spiral portion 4, second spiral portion 5, jacket/sleeve 6, etc.; ¶ [0029]) and a lumen (hollow space within the above-noted elements), wherein the core wire and electronic components, such as a sensor, are disposed within the lumen. Tulkki '144 further discloses/suggests the sensing element (8), which is coupled and/or mounted to the core wire, is positioned adjacent an aperture in the elongate flexible element to facilitate desired sensing (e.g., ¶ [0029]), thereby teaching/suggesting the core wire and elongate flexible element are at least sufficiently coupled to prevent movement relative to each other and maintain the sensing element in the desired position adjacent the aperture. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with a flexible elongate member with an outer diameter of 0.018" or less and comprising a proximal portion and a distal portion configured to be positioned within a blood vessel of a patient and a lumen, wherein the core wire and electronic components of the guide-wire are disposed within the lumen, in order to appropriately size the guidewire device for intravascular use (Tulkki '144, ¶ [0003]) in a manner that houses and/or protects the electronic components from physical damage and/or provides the guide-wire with a uniform outer surface to protect the patient during insertion of the guide-wire. 
Tulkki '144 as modified does not teach the memory device is configured to store identification (ID) information about the pressure sensing component, wherein the antenna is configured to transmit the ID information about the pressure sensing component to the processing system to validate the pressure sensing component based on the transmitted ID information and transmit the sensor output after validation of the pressure sensing component by said processing system. 
Hossack '111 teaches/suggests a sensing device comprising a memory device for storing ID information about the sensing device and an antenna configured to transmit the ID information about the sensing device (throughout document, RFID chip, which inherently includes an antenna and memory, as evidenced by IDTechEx; ¶ [0011] where information on the RFID chip is read to determine the identity of the catheter) to a processing device (Fig. 1, operation console 110) to validate the sensing device based on the transmitted ID information, such that the sensing device is usable only after successful validation (¶ [0013] where the operation console may use the information from the catheter RFID chip to determine whether or not to permit catheter operation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the memory device being configured to store ID information about the pressure sensing component, and the antenna being further configured to, prior to transmitting sensor output, transmit the ID information about the pressure sensing component to the processing system to validate the pressure sensing component based on the transmitted ID information as taught and/or suggested by Hossack '111 in order to enable the processing system to select appropriate analysis algorithms/software (Hossack '111, Abstract) and/or prohibit use of the guide-wire if the guide-wire, or its pressure sensing component, surpasses its permissible hours or times of use (Hossack '111, ¶ [0013]). 
Tulkki '144 as modified does not teach the pressure sensing component, the sensor control module, and the memory device are mounted to the substrate in a vertical stack. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the guide-wire of Tulkki '144 with the pressure sensing component, the sensor control module, and the memory device being mounted to the substrate in a vertical stack because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses, "Any quantity, combination, and physical arrangement of application specific integrated circuit(s), memory die, discrete component(s), substrate(s), antenna(s), and sensor(s) may be located within the elongate unit" (¶ [0066]), and expressly discloses separately mounting each of the recited components is a suitable alterative to vertical stacking (e.g., Fig. 6, embodiment(s) A-1 and/or B-1 versus embodiment(s) C-1 and/or C-2). As no evidence has been provided to the contrary, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with the arrangement of the pressure sensing component, the sensor control module, and the memory device disclosed by Tulkki '144 because either arrangement enables the sensor assembly and processing system to communicate without the use of cables, i.e., wirelessly (Tulkki '144, ¶ [0031]).
Alternatively/Additionally, Yu teaches and/or suggests a guide-wire comprising a plurality of electronic components (sensor 104, chip 108) mounted on a common substrate (strip 102), wherein the electronic components are arranged in a vertical stack (¶ [0070]). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the guide-wire of Tulkki '144 with the pressure sensing component, the sensor control module, and the memory device being mounted to a substrate in a vertical stack as taught/suggested by Yu in order to enable miniaturization (i.e., small/reduced diameter) for the guide wire arrangement (Yu, ¶ [0070]) and/or as a simple substitution of one suitable arrangement of electronic components for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 6, Tulkk '144 as modified teaches/suggests the sensor control module is configured to control operation of the pressure sensing component to obtain the pressure data (¶ [0038] where the power circuit provides a regulated voltage used for powering different circuits of the sensor assembly). 
Regarding claim 11, Tulkk '144 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the sensor control module is mounted atop the memory device and the pressure sensing component is mounted atop the sensor control module in the vertical stack. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the guide-wire of Tulkki '144 with the sensor control module being mounted atop the memory device and the pressure sensing component being mounted atop the sensor control module in the vertical stack because Applicant has not disclosed that the claimed order within the vertical stack provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses, "Any quantity, combination, and physical arrangement of application specific integrated circuit(s), memory die, discrete component(s), substrate(s), antenna(s), and sensor(s) may be located within the elongate unit" (¶ [0066]). As no evidence has been provided to the contrary, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with the claimed components being arranged in any order within a vertical stack as taught/suggested by Tulkki '144 as modified because either arrangement enables the sensor assembly and processing system to communicate without the use of cables, i.e., wirelessly (Tulkki '144, ¶ [0031]).
Alternatively/Additionally, Yu teaches and/or suggests the pressure sensing component is mounted atop the sensor control module (throughout document). Further, Tulkki '144 discloses the sensor control module communicates with the pressure sensing component and the memory device (e.g., Fig. 9 and corresponding description thereof), suggesting the sensor control module should be in direct communication with each of these components, and does not appear to disclose that there is any need/desire for the pressure sensing component to communicate directly with the memory device. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the sensor control module mounted atop the memory device and the pressure sensing component mounted atop the sensor control module in the vertical stack (i.e., sensor control module being in the middle of the vertical stack) in order to readily facilitate electrical connection of and/or communication between each of the pressure sensing component and the memory device and the sensor control module. 


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above; or alternatively, over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above, and further in view of US 2004/0044286 A1 (Hossack '286).
Regarding claim 2, Tulkki '144 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the substrate is wrapped around a non-planar surface of the core wire. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the guide-wire of Tulkki '144 with the substrate is wrapped around a non-planar surface of the core wire because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses mounting a substrate flat within the elongate member as a suitable alternative for wrapping a substrate around a core wire (e.g., ¶ [0066]). As no evidence has been provided to the contrary, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with the substrate arrangement as taught/suggested by Tulkki '144 because either arrangement sufficiently mounts the sensor assembly within the distal portion of the elongate member for acquiring pressure measurements. 
Alternatively/Additionally, Hossack '286 teaches/suggests a sensing device comprising a substrate for supporting electronic components (e.g., Fig. 2) wrapped around a non-planar surface of a core element (e.g., Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the substrate being wrapped around a non-planar surface of the core wire as taught/suggested by Hossack '286 in order to provide a more compact (i.e., smaller diameter) guide-wire and/or allow independent articulation of the electronic components supported by the substrate, etc. (Hossack '286, ¶ [0063]) and/or as a simple substitution of one suitable means/method for mounting the sensor assembly within the distal portion of the elongate member for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above; or alternatively, over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above, and further in view of US 2012/0197155 A1 (Mattes).
Regarding claim 3, Tulkki '144 as modified teaches/suggests the limitations of claim 1, as discussed above, and further discloses the substrate is mounted flat within the distal portion of the flexible elongate member (e.g., Figs. 12-14). Alternatively/Additionally, Mattes teaches/suggests a pressure-sensing device comprising a substrate (mounting surface 22), wherein the substrate is mounted flat within a distal portion of an elongate member (e.g., Figs. 1-3), wherein a plurality of functional integrated circuits may be vertically stacked on said substrate (¶¶ [0045]-[0046]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the substrate being mounted flat within the distal portion of the flexible elongate member as taught/suggested by Mattes as a simple substitution of one means or arrangement for positioning vertically stacked electronic components within the distal portion of the flexible elongate member for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 4, Tulkki '144 as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches and/or suggests the sensor control module comprises a radio-frequency circuit (e.g., Figs. 12-14, power and control circuit 123, 133, 143, etc. which may comprise a modulator; ¶ [0036] signal transfer is achieved by a radio frequency realized by said modulator). Tulkki '144 as modified does not expressly teach the sensor control module comprises a radio-frequency integrated circuit (RFIC). However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the guide-wire of Tulkki '144 with the sensor control module comprising an RFIC because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with the radio frequency circuit disclosed by Tulkki '144 because either arrangement enables the sensor assembly and processing system to communicate without the use of cables, i.e., wirelessly (Tulkki '144, ¶ [0031]).
Alternatively/Additionally, Mattes teaches/suggests a pressure-sensing device disclosing a plurality of vertically stackable integrated circuits may be provided with a desired functionality (¶¶ [0045]-[0046]), such as a control module (¶ [0132]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the sensor control module comprising an RFIC (i.e., the power and control circuit comprising an integrated circuit) as taught/suggested by Mattes as a simple substitution of one suitable circuitry arrangement/type for transmission for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above, and further in view of US 2006/0232408 A1 (Nycz).
Regarding claim 5, Tulkki '144 as modified teaches/suggests the limitations of claim 1, as discussed above, and further discloses the ID information about the pressure sensing component is stored in the memory device and is provided to the antenna for transmission to the processing system, as discussed with respect to claim 1 above. Tulkki '144 as modified does not expressly teach the sensor control module is configured to retrieve the ID information about the pressure sensing component from the memory device; and provide the ID information about the pressure sensing component to the antenna. However, Hossack '111 discloses and/or suggests a sensor control module (RFID chip) is configured to provide the ID information to the antenna. Alternatively/Additionally, Nycz more expressly discloses passive RFID tags include a sensor control module, a memory device and an antenna (¶ [0008] logic for controlling the various components, memory for storing data, an antenna, respectively), wherein the sensor control module is configured to retrieve ID information from the memory device and provide the ID information to the antenna (¶ [0007] digital circuit generally executes all of the data functions of the RFID tag, such as retrieving stored data from memory and causing the analog circuit to modulate to the RF signal to transmit the retrieved data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the sensor control module being configured to retrieve the ID information about the pressure sensing component from the memory device; and provide the ID information about the pressure sensing component to the antenna as taught/suggested by Hossack '111 and Nycz in order to enable the processing system to select appropriate analysis algorithms/software (Hossack '111, Abstract) and/or prohibit use of the guide-wire if the guide-wire, or the pressure sensing component thereof, surpasses its permissible hours or times of use (Hossack '111, ¶ [0013]) and/or as a simple substitution of one known means/configuration for communicating stored data from the memory device to the antenna for transmission for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above, and further in view of US 2001/0045899 A1 (Hoek).
Regarding claim 7, Tulkki '144 as modified teaches/suggests the limitations of claim 1, as discussed above. Additionally, Tulkki '144 further teaches/suggests the sensor assembly is configured to receive power from the processing system and the sensor control module is configured to selectively distribute the energy to the pressure sensing component (¶ [0038] where power circuit provides a regulated voltage used for powering different circuits of the sensor assembly). However, Tulkki '144 does not expressly disclose the antenna is configured to harvest energy. Rather, Tulkki '144 appears to disclose a separate coil is provided for harvesting energy inductively (throughout document). 
Hoek teaches/suggests a pressure-sensing guide-wire comprising an antenna (transponder antenna 7 of transponder unit 151) configured to harvest energy (¶ [0045]) and transmit the sensor output from a distal portion of a flexible elongate member (e.g., Fig. 11) to the processing system (transceiver unit 63) (¶ [0049]), wherein a sensor control module (power converting/modulating circuit) is configured to selectively distribute the energy to the pressure sensing component (micro-sensor) (¶¶ [0045]-[0047]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the antenna being configured for harvesting energy to be selectively distributed to the pressure sensing component by the sensor control module as taught and/or suggested by Hoek in order to simplify the system by eliminating the need for separate inductive coils (i.e., same antenna used for both receiving power and transmitting data) and/or as a simple substitution of one known arrangement for wirelessly harvesting power/energy for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 8-9 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above, and further in view of US 2007/0106165 A1 (cited by Applicant, Tulkki '165).
Regarding claims 8 and 9, Tulkki '144 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the memory device is configured to store further information about the pressure sensing component, wherein the further information about the pressure sensing component comprises at least one of a temperature coefficient, a zero offset coefficient, a scale factor coefficient, or a sensitivity coefficient. 
Tulkki '165 teaches/suggests a pressure sensing guidewire comprising: a pressure sensing component coupled to the distal portion of the elongate flexible element (Abstract, sensor element; ¶ [0002]); a sensor control module and memory/EEPROM coupled to the elongate flexible element (Fig. 2, sensor signal adapting circuitry including a calibration unit), wherein the memory stores information about the pressure sensing component including sensor specific coefficients for temperature and/or zero offset (¶ [0052] where the calibration unit comprises an EEPROM that contains individual calibration data obtained during calibration of the sensor element performed for each individual sensor wire assembly, wherein the calibration data takes into account voltage offsets, temperature drift, etc.), wherein the sensor control module uses calibration information to normalize the sensor output using at least one of a temperature coefficient, a zero offset coefficient, a scale factor coefficient, and a sensitivity coefficient stored in the memory (¶ [0051] where the sensor conditioning means of the sensor signal adapting circuitry generates an analog output voltage signal related to the sensor signal such that the measured pressure may be retrieved by an external device; e.g., Fig. 3, where calibration information is supplied to the programmable sensor conditioning means, as indicated by the illustrated arrow).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the memory device being further configured for storing further information about the pressure sensing component comprising at least one of a temperature coefficient, a zero offset coefficient, a scale factor coefficient, or a sensitivity coefficient, wherein the sensor control module is further configured for normalizing the sensor output using the stored further information as taught and/or suggested by Tulkki '165 in order to enhance accuracy of pressure readings by taking into account sensor-specific calibration parameters, e.g., voltage offsets, temperature drift, etc. (Tulkki '165, ¶ [0052]).
Regarding claim 13, Tulkki '144 as modified teaches/suggests the limitations of claim 1, but does not expressly teach the memory device comprises an electrically erasable programmable read-only memory (EEPROM). However, Hossack '111 teaches EPROM as a suitable memory device for storing information about a pressure sensing component (e.g., ¶ [0024]). Additionally, Tulkki '165 discloses EEPROM as a suitable memory device for storing information about a pressure sensing component (Fig. 3, calibration unit; ¶ [0052] where the calibration unit, such as an EEPROM, contains individual calibration data obtained during calibration of the sensor element performed for each individual sensor wire assembly). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guidewire of Tulkki '144 with the memory device comprising EEPROM as taught/suggested by Hossack '111 and/or Tulkki '165 as a simple substitution of one known memory device for storing information about a pressure-sensing device for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulkki '144 in view of Hossack '111 (or Tulkki '144 in view of Hossack '111 and Yu) as applied to claim(s) 1 above, and further in view of US 2010/0305476 A1 (cited by Applicant, Thornton).
Regarding claim 10, Tulkk '144 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the memory device is configured to store further pressure data, wherein the further pressure data is obtained by the pressure sensing component and related to a given usage of the pressure sensing guide-wire.
Thornton teaches and/or suggests a comparable guide-wire comprising a memory device configured to store further pressure data, wherein the further pressure data is obtained by a pressure sensing component of the guide-wire and is related to a given usage of the pressure sensing guide-wire (¶ [0019] memory means for storing sensed data; ¶ [0048] where a memory means is provided in the circuit to allow data gathered by the sensor to be stored until an interrogation signal is received from the external device 20, at which time the data stored in the sensor memory is transmitted to the external device). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide-wire of Tulkki '144 with the memory device being further configured for storing further pressure data, wherein the further pressure data is obtained by the pressure sensing component and related to a given usage of the pressure sensing guide-wire as taught/suggested by Thornton in order to enable transmission of historic/stored pressure data obtained during use of the pressure sensing guide-wire (Thornton, ¶ [0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791